DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 
Status of Claims
Regarding the amendment filed 09/27/2021: Claims 1-2, 5-10, 13-20, and 23-24 are pending.  Claims 3-4, 11-12, and 21-22 have been cancelled.

Response to Arguments
Rejections Under 35 USC 103(AIA )
Applicant's arguments regarding the rejection of claims 1-2, 5-10, 15, 17-18, 20, and 23-24 under 35 U.S.C. 103 as being obvious over Mitsuhashi (US2016/0209241 A1, heretofore referred to as a Mitsuhashi) in view of Ausserlechner (US 2015/0022192 A1, heretofore referred to as Ausserlechner) in 
Applicants arguments regarding the rejections of claims 13-14, 16, and 19 under 35 U.S.C. 103 as being unpatentable over Mitsuhashi in view of Ausserlechner in view of Petro in view of Burgdorf et al (US 2016/0265940 A1, heretofore referred to as Burgdorf) have been fully considered and are persuasive.   Therefore the rejection has been withdrawn, however a new rejection has been formed in view of Schott et al (US 2002/0021124 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-10, 15, 17-18, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi (US2016/0209241 A1) in view of Ausserlechner (US 2015/0022192 A1) in view of Petro et al (US 2011/0234037 A1) in view of Schott et al (US 2002/0021124 A1).
Regarding claim 1, Mitsuhashi teaches a magnet for a magnetic angle sensing system (Mitsuhashi; Fig 7B, Element M4), comprising: a geometry with respect to a rotation axis of the magnet (Mitsuhashi; Fig 7B, Element M4 and Par 0093), and is configured to be mounted directly to a rotatable member (Mitsuhashi; Fig 7B, Element 20 and Par 0036) such that a thin end of the magnet is closer to a magnetic field sensing element (Mitsuhashi; Fig 9, Element 50) than a broad end of the magnet 
Mitsuhashi does not teach wherein the magnet is homogeneously magnetized diametrically with respect to the rotation axis.
Ausserlechner teaches wherein the magnet is homogeneously magnetized diametrically with respect to the rotation axis (Ausserlechner; Par 0270 and Par 0317).
Before the effective filing date of invention it would have been obvious to a person of ordinary skill in the art to use the magnet of Ausserlechner with the apparatus of Mitsuhashi in order to allow sinusoidal fields (Ausserlechner; Par 0317).
The combination of Mitsuhashi and Ausserlechner does not teach a truncated pyramidal geometry that is symmetrical with respect to a rotation axis.
Petro teaches a tapered geometry that is asymmetrical with respect to a rotation axis (Petro; Fig 9P, Element 990 and Par 0106).
Before the effective filing date of invention it would have been obvious to a person of ordinary skill in the art to use the magnet of Petro with the apparatus of Mitsuhashi and Ausserlechner in order to better fit the magnet to the shape of the support (Petro; Par 0106).
The combination of Mitsuhashi, Ausserlechner, and Petro does not explicitly teach that the magnetic field sensing element is located such that the rotation axis passes therethrough.
Schott teaches that the magnetic field sensing element (Schott; Fig 1, Element 3) is located such that the rotation axis (Schot; Fig 2, Element 11) passes therethrough (Schott; Fig 2 and Par 0023; Schott teaches that the sensor is comprised of symmetrical Hall elements around a magnetic concentrator that the axis of rotation passes through the center of).
Before the effective filing date of invention it would have been obvious to a person of ordinary skill in the art to use the magnetic field sensing element placement of Schott with the apparatus of 

Regarding claim 2, the combination of Mitsuhashi, Ausserlechner, Petro, and Schott teaches the magnet of claim 1.   
The combination of Mitsuhashi and Ausserlechner does not teach wherein the dipole moment of the magnet in the diametrical direction is larger than the dipole moment in the axial direction.
Petro teaches wherein the dipole moment of the magnet in the diametrical direction is larger than the dipole moment in the axial direction (Petro; Par 0071 and Fig 5B; Petro discloses the dipole moment is diametrical to the axis).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnets Petro with the torque angle sensor of Mitsuhashi and Ausserlechner in order to reduce detent torque (Petro; Par 0003).

Regarding claim 5, the combination of Mitsuhashi, Ausserlechner, Petro, and Schott teaches the magnet of claim 1.  
The combination of Mitsuhashi and Ausserlechner does not teach wherein the magnet is comprised of anisotropic NdFeB.
Petro teaches wherein the magnet is comprised of anisotropic NdFeB (Petro; Par 0082; Petro teaches the magnet is comprised of NdFeB).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnets Petro with the torque angle sensor of Mitsuhashi and Ausserlechner in order to reduce detent torque (Petro; Par 0003).

Regarding claim 6, the combination of Mitsuhashi, Ausserlechner, Petro, and Schott teaches the magnet of claim 1.  
The combination of Mitsuhashi and Ausserlechner does not teach wherein the magnet is a rare-earth magnet.
Petro teaches wherein the magnet is a rare-earth magnet (Petro; Par 0082; Petro teaches the magnet can be a rare earth magnet).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnets Petro with the torque angle sensor of Mitsuhashi and Ausserlechner in order to reduce detent torque (Petro; Par 0003).

Regarding claim 7, the combination of Mitsuhashi, Ausserlechner, Petro, and Schott teaches the magnet of claim 1.  
The combination of Mitsuhashi and Ausserlechner does not teach wherein the magnet is a sintered magnet.
Petro teaches wherein the magnet is a sintered magnet (Petro; Par 0082; Petro teaches the magnet is comprised of NdFeB, Ferrite, or Samarium Cobalt, which are all constructed with a sintering process).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnets Petro with the torque angle sensor of Mitsuhashi and Ausserlechner in order to reduce detent torque (Petro; Par 0003).

Regarding claim 8, the combination of Mitsuhashi, Ausserlechner, Petro, and Schott teaches the magnet of claim 1.  

Petro teaches wherein the magnet comprises an anisotropic permanent magnetic material (Petro; Par 0082; Petro teaches the magnet is made from an anisotropic material).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnets Petro with the torque angle sensor of Mitsuhashi and Ausserlechner in order to reduce detent torque (Petro; Par 0003).

Regarding claim 9, Mitsuhashi teaches a magnetic angle sensing system (Mitsuhashi; Fig 7B), comprising: a magnetic field sensing element configured to sense a magnetic field (Mitsuhashi; Fig 9, Element 50 and Par 0093); a magnet that is rotatable at a rotation axis (Mitsuhashi; Fig 7B, Element M4, Par 0093) and with respect to the magnetic field sensing element (Mitsuhashi; Fig 7B, Element M4, Par 0093 and 0096), and having a geometry with respect to the rotation axis with a thin end located closer to the magnetic fieldApplication No. 15/369,0703 Docket No.: 42792-0475 Amendment dated August 6, 2019Reply to Office Action of May 13, 2019 sensing element than a broad end (Mitsuhashi; Fig 7B, Element 20 and Par 0101), and wherein the magnetic field sensing element is located on the rotation axis (Mitsuhashi; Par 0093).
Mitsuhashi does not teach wherein the magnet is homogeneously magnetized diametrically with respect to the rotation axis.
Ausserlechner teaches wherein the magnet is homogeneously magnetized diametrically with respect to the rotation axis (Ausserlechner; Par 0270 and Par 0317).
Before the effective filing date of invention it would have been obvious to a person of ordinary skill in the art to use the magnet of Ausserlechner with the apparatus of Mitsuhashi in order to allow sinusoidal fields (Ausserlechner; Par 0317).
The combination of Mitsuhashi and Ausserlechner does not teach a truncated pyramidal geometry that is symmetrical with respect to a rotation axis.

Before the effective filing date of invention it would have been obvious to a person of ordinary skill in the art to use the magnet of Petro with the apparatus of Mitsuhashi and Ausserlechner in order to better fit the magnet to the shape of the support (Petro; Par 0106).
The combination of Mitsuhashi, Ausserlechner, and Petro does not explicitly teach that the magnetic field sensing element is located such that the rotation axis passes therethrough.
Schott teaches that the magnetic field sensing element (Schott; Fig 1, Element 3) is located such that the rotation axis (Schot; Fig 2, Element 11) passes therethrough (Schott; Fig 2 and Par 0023; Schott teaches that the sensor is comprised of symmetrical Hall elements around a magnetic concentrator that the axis of rotation passes through the center of).
Before the effective filing date of invention it would have been obvious to a person of ordinary skill in the art to use the magnetic field sensing element placement of Schott with the apparatus of Mitsuhashi, Ausserlechner, and Petro in order to uniquely determine the rotational angle of the rotating element (Schott; Par 0027).

Regarding claim 10, the combination of Mitsuhashi, Ausserlechner, Petro, and Schott teaches the magnetic angle sensing system of claim 9.  
The combination of Mitsuhashi and Ausserlechner does not teach wherein the dipole moment of the magnet in the diametrical direction is larger than the dipole moment in the axial direction.
Petro teaches wherein the dipole moment of the magnet in the diametrical direction is larger than the dipole moment in the axial direction (Petro; Par 0071 and Fig 5B; Petro discloses the dipole moment is diametrical to the axis).


Regarding claim 15, the combination of Mitsuhashi, Ausserlechner, Petro, and Schott teaches the magnetic angle sensing system of claim 13.  
The combination of Mitsuhashi and Ausserlechner does not teach wherein the rotatable shaft is non-magnetic.
Petro teaches wherein the rotatable shaft is non- magnetic (Petro; Par 0064; Petro teaches the shaft may be non-magnetic).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnets Petro with the torque angle sensor of Mitsuhashi and Ausserlechner in order to reduce detent torque (Petro; Par 0003).

Regarding claim 17, the combination of Mitsuhashi, Ausserlechner, Petro, and Schott teaches the magnetic angle sensing system of claim 9.  
The combination of Mitsuhashi and Ausserlechner does not teach wherein the magnet is comprised of anisotropic NdFeB.
Petro teaches wherein the magnet is comprised of anisotropic NdFeB (Petro; Par 0082; Petro teaches the magnet is comprised of NdFeB).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnets Petro with the torque angle sensor of Mitsuhashi and Ausserlechner in order to reduce detent torque (Petro; Par 0003).

Regarding claim 18, the combination of Mitsuhashi, Ausserlechner, Petro, and Schott teaches the magnetic angle sensing system of claim 9.  Mitsuhashi further teaches wherein the magnet applies a maximum magnetic field to a magnetoresistive angle sensor on a plain surface perpendicular to the rotation axis (Mitsuhashi; Par 0095; Mitsuhashi teaches the magnet projects the magnetic field upward to be read by the sensor above it).

Regarding claim 20, the combination of Mitsuhashi, Ausserlechner, Petro, and Schott teaches the magnetic angle sensing system of claim 9.  Ausserlechner further teaches wherein the magnetic field sensing element is a Vertical Hall device (Ausserlechner; Par 0090).

Regarding claim 23, the combination of Mitsuhashi, Ausserlechner, Petro, and Schott teaches the magnetic angle sensing system of claim 1.  Mitsuhashi further teaches wherein the magnetic field sensing element is a single magnetic field sensing element (Mitsuhashi; Par 0066; Mitsuhashi teaches each magnet has a single detector associated with it).

Regarding claim 24, the combination of Mitsuhashi, Ausserlechner, Petro, and Schott teaches the magnetic angle sensing system of claim 9.  Mitsuhashi further teaches wherein the magnetic field sensing element is a single magnetic field sensing element (Mitsuhashi; Par 0066; Mitsuhashi teaches each magnet has a single detector associated with it).

Claims 13-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi in view of Ausserlechner in view of Petro in view of Schott in view of Burgdorf et al (US 2016/0265940 A1, heretofore referred to as Burgdorf).

Regarding claim 13, the combination of Mitsuhashi, Ausserlechner, Petro, and Schott teaches the magnetic angle sensing system of claim 9.  
The combination of Mitsuhashi, Ausserlechner, Petro, and Schott does not teach further comprising: a rotatable shaft, wherein the broad end of the magnet is directly mounted to an end of the rotatable shaft.
Burgdorf teaches further comprising: a rotatable shaft (Burgdorf; Fig 1, Element 3), wherein the broad end of the magnet is directly mounted to an end of the rotatable shaft (Burgdorf; Par 0033).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnet of Mitsuhashi, Ausserlechner, Petro, and Schott with the magnet of Burgdorf in order to keep the system compact (Burgdorf; Par 0007).

Regarding claim 14, the combination of Mitsuhashi, Ausserlechner, Petro, and Schott teaches the magnetic angle sensing system of claim 13.  
The combination of Mitsuhashi, Ausserlechner, Petro, and Schott does not teach wherein the broad end of the magnet is mounted to the end of the rotatable shaft by glue.
Burgdorf teaches wherein the broad end of the magnet is mounted to the end of the rotatable shaft by glue (Burgdorf; Par 0014).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnet of Mitsuhashi, Ausserlechner, Petro, and Schott with the magnet of Burgdorf in order to keep the system compact (Burgdorf; Par 0007).

Regarding claim 16, the combination of Mitsuhashi, Ausserlechner, Petro, and Schott teaches the magnetic angle sensing system of claim 13.  

Burgdorf teaches wherein the rotatable shaft has an axial thickness of more than 8mm (Burgdorf; Fig 7 and Par 0039; Burgdorf shows in Fig. 7 that the shaft 3 has a thickness of 5.3mm).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnet of Mitsuhashi, Ausserlechner, Petro, and Schott with the magnet of Burgdorf in order to keep the system compact (Burgdorf; Par 0007).

Regarding claim 19, the combination of Mitsuhashi, Ausserlechner, Petro, and Schott teaches the magnetic angle sensing system of claim 9.  
The combination of Mitsuhashi, Ausserlechner, Petro, and Schott does not teach wherein the magnetic field sensing element is an XMR angle sensor selected from the group of angle sensors consisting of: anisotropic magnetoresistance (AMR), Giant magnetoresistance (GMR), and tunnel magnetoresistance (TMR) angle sensors.
Burgdorf teaches wherein the magnetic field sensing element is an XMR angle sensor selected from the group of angle sensors consisting of: anisotropic magnetoresistance (AMR), Giant magnetoresistance (GMR), and tunnel magnetoresistance (TMR) angle sensors (Burgdorf; Par 0033).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the magnet of Mitsuhashi, Ausserlechner, Petro, and Schott with the magnet of Burgdorf in order to keep the system compact (Burgdorf; Par 0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/Examiner, Art Unit 2867        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867